[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                   FILED
                                                          U.S. COURT OF APPEALS
                                No. 08-14245                ELEVENTH CIRCUIT
                            Non-Argument Calendar           SEPTEMBER 14, 2009
                          ________________________           THOMAS K. KAHN
                                                                  CLERK
                      D.C. Docket No. 07-00259-CR-W-N

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                     versus

DERRICK MYRON LLOYD,
a.k.a. Rashad Abdul Hamid,
a.k.a. Darryl Cunningham,

                                                        Defendant-Appellant.

                        __________________________

               Appeal from the United States District Court for the
                          Middle District of Alabama
                         _________________________
                             (September 14, 2009)

Before BARKETT, PRYOR and ANDERSON, Circuit Judges

PER CURIAM:

      Joseph Van Heest, appointed counsel for Derrick Myron Lloyd in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). On May 15, 2009, we denied without prejudice

counsel’s motion, ordering counsel to file transcripts of the voir dire and jury

selection proceedings. Following our May 15, 2009 order, counsel has

demonstrated that he had already filed these transcripts before the issuance of our

May 15, 2009 order. Consequently, we VACATE our May 15, 2009 order and

consider the merits of counsel’s motion to withdraw. Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Lloyd’s conviction and sentence are AFFIRMED. Lloyd’s motions for

appointment of replacement counsel, and permission to file a second brief in case

of inadvertent omissions from his first brief, are DENIED AS MOOT.




                                          2